CQPT

                     oRl%x    OT Tm ATT9RNEYOZNERALOT TNXM w+‘-J

                                        AUSTIN



Ronorablo     W. R. Imy
countyAuditor
nrrant      aouaty
Port Worth, Tsus
Dear 811~:
                                         OQInIon No. C-1559.
                                         Ret Rhsthar or not It Is nao-
                                              essary to record liens on
                                              motor vshIoles   subsequent
                                              to the sfiaotlre   data or
                                              Z!ouSs ,BIll No. 407, 46th
                                              LegIslaturs.
            Vfs‘are in reoslpt   OS your letter of Sept*mbsr 9,
1939, in whioh you requsst an oplnlon ot this Department as
to whether or not it is nsoessary to raoord liens on motor
ro~.Ioles In ths county olark’s     office shoe the passage of,
the CrrtIfIoate    of Title Act,
            vm wlmv&l tn0 ‘ya?ul ywl.+Aa. 4fupvaL UplK w.hfLw
or not th8 csstfrioats     of Title Act suQanadas or repeals
ths gsnsrel rsoordfng statutes       as to motor rehlolrs.     It Is
nscsssary,   thsrsrora,  to consider the law oonoernlng the rag-
lstratlon   of motor tehlclas    prior to Ootobsr 1, 1939 and also
to oonsldsr   ths siiaot  of tha pro~lsions     of the Cartfiioata   of
Title Act upon the sesa.
               Artlols       8490 of ths Rsrissd   Civil   Statutes   provldss,
In part,     as r0im8:
                      *mery ohattel mortgage, dssd OS trust
               or other ihstrument of writing,      intendsd to
               operate as a mortgage, or lien upon-parsonal
               props&~,    and stary trassrsr   thsrsof,   whloh
               shall not be aocompanlsd by an Immediats
               dsllrery   aad be Sollowed by an actual end
               oontlnued ohangs.or possssslon     of ths propsrt~
               mortgaged    pledged, or afrsoted    by such tnstru-
               sent, shafl be abaolutaly     void as against the
Hononblo W. E. Yanoy, Pegs t


             orsdltors   of the mortgagor or person making
             sus,   as lgalst   subssquent purohassrs and
             mortgagsos or lisn holdsrs in good raith,
             unlss~ suoh Iortrumant,or a trus oopy thera-
             of shall be iorthulth    deposited with and
             f&a     In the oriior 0r ths oount~ o&erk or
             ths oounty whsrr the prop@rty shall then be
             situated,   or Ii the mortgagor or person mak-
             Ing the same be a resident of this gtate,
             then, of the oounty of whloh he shall at that
             tlma be a realdent;   * * * **
             Article       5497 of the Revised    Civil    Statutes     reads as
r0ii0rrs t
                   “Chattel mortgages and other instru-
             ments intended to operute as mortgages or
             liens upon personal gropsrty      shall not bo
             reoordrd at length,   and all persons shall
             be thereby charged with notlos thereof,      and
             of the rights of ths mortgages, his assignee
             or reprrsentatlves   thereunder,-
             Article       5497a of the Revised    Civil    Statutes     raaas as

                    ‘That all chattel mortgage6 hsroartor
             given as security    for money advanced ior Thor
             purohaso of motor vehioles     shall, when reg-
             Istersd as roqulred by law OS chattel nort-
             gages, be and are superior to the alain or
             0laI~8 Of other OreditOrs even though suoh
             motor rshlcle    or vehicles  are daily expo8ad
             ror sale.    Yr0da0a,    however, any such chattel
             mortgage shall be void as to bona tide pur-
             chassrs when such motor vehioles      are dally et-
             pored Ir0r 8ala.e
             A pro or       oonstruotlon    of the above quoted        titioles    als-
oloses   thres    mas or    legal   operations  of said Laws.
           ?irst, ArtIols   5490 makes unmoordad chattel    mortgages
absolutaly  void as against   subsequent purtbsers   and mortgagees
or lien holders in gcod faith.      This provIslon Is Inherent in
our reoording statutes    and Is necessary and InQIsgensable   Sor a
proper operation  OS suoh lawsa
Honorable   W. R. Yanoy,   Pags S


            8000na,   tha mcoraing   statutes   quoted operate   to
give oonstruotiro notice to the world of a duly reooraea
ohattsl mortgage. It is to be remembered that Artlols 5497
uses the words aand all persona shall be therrby ohargrd with
notlor thereat.* It would be Im.cossible  to enumerate all o?
the oases a80ia8a by the oourts 0r this state rhioh SO hold.
The proposition  Is olsarly ltatod In the oass of Nurray Com-
pany Y. Deal,,    176 8. 1.   718:
                   *from the time the mortgage Is so depdSIt-
             ld for registration,  It beoomes aonstructlvs
             notios of the mortgagees lien.”
           See also the cases of Thorndale Ueroa’ntlle Company,
et al., v. Continental Gin Company, 217 S. pi. 1069, and the
Supreme Court case of Cr.rshear vr Watt, 44 S.W. 67.
             The third   majOT prlnolple   Of law wllloh IS a result
0s our recording statutes Is that the priority   0s liens Is
determined by the date of tlllng  for reoord of.such   liens.
AS a general rula the one first  riled ror reoord takes pri-
orlty over those later rii0a.   See Smelser Y. Baker 99 S. ?i.
377; Third National Bank of SpringfieldMassaohusetts,     et al
Y. National Bank or Comeroe,   ot al.,  159 S. Vi. 668; J. AZ.
Radford Grooery Conpany V# Pace, et al.,   172 S. Ti. 146; Dallas
County State Bank V. CrIsison, et al.,  231 8. W. 857; Ridgill
v. 3, L. Wilson RardwaTs Company, et al,,   178.5. Vi. 068; Moors
v. First State Bank of LIvingston,   127 8. R. (2d) 536.

           House Bill No. 407, Acts of the 46th Legislature
went into effeot   on.Ootobrr 1, 1959 , It is the opinion 0s hi*
Department that  It Is now unneoessary to record, liens against
motor vehLole8 In the county clerks* ofrloes. This conclusion
Is ba8.a upon thrss reasons.
             First, Hours El11 Ro. 407 Is a new enaotment dealing
specIfIoallywith motor vehicles    and oonoerns the same general
subject as the general recording   statutes.   There can be no
question but that the recording   statutes and IJouse Bill No. 407
ars’both   designed to protect the Innooent purchaser and the lien
holdsr . Housa Bill No. 407 was passed beoause the Legislature
found thst the general reoordlng statutes aid not offer surrioient
proteotion   In the cases of motor vehloles.   That this is trus
may be seen from Seotlon 1 of House Bill No. 407:
                 *Tlii8 Aot shall be referred   to cited
             and known as ths *certItIoate    or Tftle ACb
Iionorablr   1. t.     Tansy,    Fags 4

             and In tha enaotaent hsrrof             it   Is hersbt
             asolaroa     to    be the lsgIslatIve        lntsnt   and
             p Plio oolic~ or this state to losrm and
             p&vent th th rt or motor vahlslas,     arid
             the i8porctIoi   Into this State~of and
             traSrIo In rtolon sotor vshi6188,   and ths




             lootlvely,  are to be lIboral1y  oonstrued                  to
             that end.   The following  tens as herein
             defined shall oontrol In the enforcement
             and oonstruotion   0s this hot."
           That the Lcgl~slature considered the present law In-
adequate to prevent the thing set out In Ssotion 1 of the Aot
Is further emphasised by thn eaergency clause of Bouss Bill No.
407, which reads as follows,    in parts
                   ** * l * and that many 11s~ have beon
             craatsd   against plotor vehIolu   to the serious
             tinanolal   loss OS a large number of persons,
             and the fact that an early adogtlon of this
             Aot will operat3 to materially     safeguard
             dealing In motor vehicles     and using the sams
             as security    * *- * *O
            5vIng    seen tae LegIslature~r  tindine that the present
rioording   statutes ars Inadequate as protection    In the oases of
motor vehlales,    ths nest ooasldaratlon   $8 whether or not ths
Legislature   can rspeal or suaprnd tha operations    of the general
reoordlng statutes     as to motor vehloles  by suoh an lnaotnent as
House Bill No. 407 without 8peoIiICally      stating that the aam
are su8penara.      In this oonneotlon a number of rules of statutory
ooostruotIonare Important,
           The queatlon of repeal, whether express or Implied, Is
on8 of legIelatIve   Intsnt.   See Rogers Y. w&ous, 8 Tex. 6s; St.
Louis 5. K. Railway Company Y, Kay, et al.,    65 Tex. 558; ?irst
Ndtlonal Rank va Le8 County Cotton Oil Cornpaw, 274 S. F. 127;
Berry Y. State, lb6 9. W. 626; State y. Texas and N. 0. R. Com-
pany, 126 S. Vi, 65; Fortinberry   Y. Statr, 48 S. Oy. (M) 146.
Eonorable Vi.Ii.Tanor, Paga 5

            seai0n 66 0s Houss : Ill No. 409 is a general         mpeal-
in   olaurr whioh roads a8 roilowsr
                 *All aots or parts of lots Iason8,irtsat
            with the provIsIvns of fhir Aot are hereby
             rapsalsbs
            A uensral repealing olauss Is dfsotlrs     to repsal
prior enaotmahts to the extent that thsy ars lnoonslstent        dth,
or repugnant to ths terms or the later statutr,        Ths Supremo
Court of Texas tn an op’lnlon wrlttsn by fudge Gains8 In ths
case of Caddls, et al. Y’.Terrall,     Land Commlssloner, 110 9. vi.
f~~io~~canstruIng     a general repnaling  clause which reads as

                  “All laws and pa-rts of laws In oonillot
            with the provIsIons  of this Aot are hereby
            repealed .s
had this    to say about the proposition:
                    *It Is’clear    that there Is no express
             rspeal;    that Is, the provisIon      In question
             Is not directly       ointed out as expressly
             repealed,      But 8i!no8 the affect    ot a gan-
             era1 provIslon      repealing  oontlIcting   laws
             evinces that the Legislature        had In mind
             that something was to be repealed,         ths
             courts    will be leas inallnsd     against reoo&
             airing rspugnanoy In ap.plyIng suoh a 8tatutr.Y
             The language   above quoted was also   quoted   In the case   of
J~bnson    Y, Jo&son,    55 S. W. (Rd) 15.3.
            Thera is another rulr    of stututory   conetrwtlon     whioh
is dlreotly    apQlIoable to the case at hand. Whers it Is.apparent
that a statute    Is bntendsd to ombraoe all the law upon the sub-
ject tilth whloh It deals     It supersedes all iOmeT laws relating
to the 8ame subjeot.      Thfs rule of construotlon     was Invoked br
the Comlssion     of Appeals of Texas in the case of First National
Bank ve Lee County Cotton Oil Company, supra, In a ease whIoh wa8
In many respeots analogous to our present sItuatIonr            That oass
construed Artlole     579 of the Revised C1?11 Statutes of 1911 which
provided a means of fixing lIabllIty       of drawers and endorsers     of
bill  of exohange othb than by protest        and notics.    The court held
that the uniform negotiable     instrument act of 1910 repealed Article
Honorable   'II. P. Yanoy,   Page 8


 579 bsoaure   the later    8Ot tmat84 of the 8aBo 8Ubj8ot matter
 a8 th8 fOZS8re Th8 uniform aegot1ablo       inrtrumtnt aot oontaln8d
'a g-mm1     rspaalfng   alatur whlohaa8 exactly idantioal   with th8
 @n8Ed     r8QO411ly   OhU88   iIl ROU88 Bill  NO. 409e  Th8 COUrt
 qUOt8d irOB the ea88 Of St. hi18        8. \5. mi1-J’  ““““~TV~8Ka’,
.et 810, 8Upr8,     in an Opinion   WittOIl by tUdg8 0dbS8.
 language   m8 a qUOt&iOil     i?Dlp th8 Oa8. Of mg8l'8 1. WatTOur,
 8UpIT4, in Which ths sUpre88 GOtUt Of TaXa ip88kily         thrWgh
 Judg8 WhMi8P, 8aid 118 rOiiOW8:

                  'A 8ub88qUOnt 8tatUtO  HV181~     th8
            8ubject mettAr of a former on8, and evidsnt-
            ly lntsnded a8 a 8ubstituts   tor it, although
            it ~0~1tam n0 expr486 WONTS to that dreot,
            nurt opsr ta to repeal the formsr to ths 8x-
            tent to w'~ioh it8 ?rov181On8 9~3: revlred     and
            su~plement8d.    So thcugh a aubeequent    8tat-
            utr be not re>ugmnt ln its provision       to a
            for18sr one, yet it it was clearly   intsnd8d to
            prsrcribs   the only rule whioh should govern,
            it rsjmal8d the prior statute**
          The Court in the Firat National Bank oaso al80 quoted
frtm the language of the case of Stuts v. Howton oil COlUU1881On
0r ~02a8, 194, s. 8. 4321
                     “The rule 18 well 8Ctthd that, wh8n 8
            8Ub88qUsht statute 8hOw8 by it8 OOuteXt that
            it wa8 intended to eimbraoe all the law upon
            tha rubJ8ot dealt with, 8uOh 8tatUta        will,
            by irpllo+tlon,     ~881 all rormrr lawn N-
            lettIlt  to the 8-0    8ubjeOt.    The OOrrsOtM88
            Oi that   rub    18 not contrarerted,   and it 18
            UQneOeB8ary     to Cite authWitie8    in 8UppOrt
            or it,-
          The Roger8 and the St. Louis Railway 011808 word both
aited and followed  in the ca88 of Stats V. Tesa8 & N. 0. R. Com-
pany, wra e
           The S?;prems Court Of Tesa8 first rxprs88ed 1t88lf on
ttir mattsr in 1049 in the oa8e of Bryan v. Sunberg In an opinion
written bg Judge :;heslsr.   Ths Court said a8 follows;
                   -But when the new 8tatUtO  ifI it8eli  OOm-.
            prehend8 the entire 8ubjeot and orsater a n8w,
            entlro,    and independ8nt eystua re8peOting th8
            aubjsot matter, it ir UniVsrMlly      held to r8-
            pot&l and 8UjJ8r8ed8dall plWiOU8 8ybta8      and
Honorable     H. E. Yancy,     Pagr 7


              law8 r88pecting     thr ram8 8UbjrCt Mtt8E."
          It ir the opinion of thlr DepaABent that;            a8 to
mOtOr VCSh101t38,th8 irgi8htUre      ha8 nDx‘88t Up a new      8y8t8m
OS law for the proteotion      oi innooent pUrOha88r8 and      lirn
holderr.  TlAi88Jlt8m i8 80 C?OrPpletOin it8elf     n8 t0      8UpOr-
88d8 the operation8  of the general recording 8tBtUt88           U8 to
motor V8k~10108.
              In the Sedond place   it I8 the opinion ot thi8 De-
partment     that tiou8a Bill No. tO7 repeal8 the operation  or th8
genema moording   etatutas        a8 tc mctor vsl:Iclee   because   it
oontllct8 with them.

              Pihere there 18 a 'general statute in foroe and' then
a speolilc      atatute    peased, both statutes
                          is                         rsmaln in foroe
 excf?pt that the seoond 8upW8edeI3 the first        a8 to the 8ubject
'matter contained In said special       8t3tUte.   Fortinberzy  v. State,
 mpra,   and Towsend I. Terrell,      16 S.W. 1063,    An examlnetlon
 of the pertinent   provl8ion8     of HoUSe ill1 No. 401 lead8 one to
 the inevitable   conclurion    th..t said Act 18 in coniliot   with th8
 general recording   at tUt88 a8 t0 motor vehicles.        This may b8
 clearly  been from an examination of the effect        oi Hou8e Bill
 Ho. 407 upon the three major legal meulta         oi the general re-
 cordln   atatutea as 8et out previouely       in thl8 opinion:
           In the flret  place under the general reaording stat-
ute8 nt lien ia valid against a rubsequent purobe8er and mort-
g&e8 or lien holder In good ialtb Wiles8 the 83~13 is recorded.
Hou8a Bill X0, 407 contains ihe iollowingprovl8lon8    concern-
ing the validity  of llenr:
                     *sec.. 41. No lien shall be valid on
              any motor vehicle wi.lch 18 hersatter      th8
              rrubject of 8 firet   sale, or be enforceabl8
              against any such motor vetiol~      UnlO88 there
              is noted on the importer's       or manufacturer*s
              oertlfloate    the d&t>;, n3me, and a&rose     of'
              the mortgagees who8e rights arise out of or
              are incident to suah ff.r8t sale by rG38vn of
              the exrcutlon    of an., wrlttarr instrument by
              the tran8fere8.
                    Qeo. 42.   No lien on any motor VhhiCla
              shnll be valid as adalnat t&@&part188    with-
              out aotual ktlowledge thereof or eniOrCeabl8
Honorabla   w. t. Yanoy,   Page   8


            a&art     the motor vahIola of any 8uch
            third pert148 a8 th8 i88UanOs Of a QaC-
            tlfloata   OS title th8raof,  unlasa an ap-
            plloatlon   for a new tltla  I8 mad
            8crlbad ln thi8 Act and all fir x '::d*;$&,w               .,"
            quant llanr noted by thi8 Dapnrtmanttharaon~

                 'Sa0. 44.     No llan on any rpotor vahloti
            to wkloh a raoaipt or cartitioata       of tit18
            has been i88U4d ehall be salld 8s aginrt
            third part108 without actual knowledge thar8-
            of, or anforcsablr     egalnst the motor vahiola
            of any such third Farties,      unlaas the notation
            of said lien 8hfill Lave bean caused to be made
            VA receipt8    an6 cartlflCete8   Of title    sn said
            motor var.icla,   as 2povldad in.thi8     hot*

                  "Sac* 46.   iIn13liens noted on a racolpt
            or certificate   of title  shall be velld as a-
            geln8t creditors   of the mortgagor in so far a8
            concerns the motor vahlcla,W

             Tba affect    of the84 s4Ct.i.A8 18 thbt if the lien8     are
not recorded on the cartifioata        Of title   the same are not valid
da8:jita the faot that they msy bo recorded in the county Clerk’8
Of iiO8.    Also, under Section 46, if tha lien le,notad        on the
cartiflcatd     of title,   said llan la valid despite the fact that
the 8eim.mfq not be racordad.in:.tha        county olark*s offloe.     30
the law 18 now that the raoordatlon         of alien la immaterial to
it8 valldlty.      Suoh validity    depends entirely   u on whether the
88ma 18 properly nqted upon the OertIfIoata          of c:itla.  In th18
raspaot,    LicusaBill No. 407 end the general racordlng 8tatutar
ar-: entirely    in oonflI0t~
            Secondly,   under thp general raoordlng rtatutes   the
recording   of a chattel   mOrtgsg* in the county 019rk's offioa
constftutas   constructive   notlca to the public.  The operation
of this law 1s com;.Jately done away with,'by SaOtiOn8 33 and 51
of Hvusa Bill Ko. 401 w:~lah read as followlrr

                  %380. 33.    No motor vM.lcle msy be
            diOpo8ad of at rubrraquant sale UAl48s the
            owner dasl(;netad iA the cartlfloata     OS
            title  shall tr:.nsfer  the cartlfloata   of
            title  on  form to be pr.8oribad    by the Da-
            psrtmont before a Notary i-ublla, whloh
Honorable    w. E. Tanor,      Pa50 9


             fo r l
                  mhall'lnol~de,       amon luoh other
             mtterr    a8 the D0p,eeent        may determine,
             en eftidevlt      to the erieat that tha
             llgner ie thr omrr of the motor vehlole,
             and that     there are no 110ne a & a b et   luoh
             motor vehlel0       exoopt ruoh a8 are ehown
             on the 00rtirf08t0       of title   and no title
             to any motor vrhiolo       lhall pare or vest
             until luch trenrfor       be so ex0outed.
                   "860. 61.    It 8Mll hersaftrr     be un-
             lawful ror any perron; qlther by hiae0lr
             or through any agent, to offer for ealr
             or to sell   or ~to offer as l0our1ty for
             any obllgatlon   any mctoz i&i010    regietsr-
             ed or licensed   In thI8 State without then
             and there having In hi8 po8aeaeion tha
             proper raoelpt or osrtitIcets     of title
             ooverlng the motor .*ehIclo 80 ~ffsred.~
             It mayaleo       bs pointed out that. the oaptlon    of Hour0
Bill    No. 4O7 contains      the following; language:
                    -ProvIdi     thet ruch'oertiiiiate  shall
             conetftut0    not7 00 of ruch llene and mort-
             gagee, and prescribing     the priorltles  OS
             liens and mort*508      as againat all partIe8.a
             Furthormor0     lien8 which are r0oorded In ths oounty
olerk'r    orflae sitar   6otober   lrt cannot 8orv0 a8 oonetruatlvr
not100 becauer oi Sootlone 48 and 44 of raid Aot, above quoted,
ubloh etate that      eald lien8 are not valid unleea noted on tho
ee.rtIfIoate    of title.    IS raid 110~ at0 not valid they oannot
earn es notlo,. So In thI8 rslpeot          the 50n0ral recording    etat-
utes are in oonfliot      with Houee :I11 No, 4O7.
             Thr Third legal reaillt or the gsnsral reoordlng rtat-
utes,    the ertsbllshmsnt     of priority   of llane,   has bean sntlrrly
 supareedrd by House Bill No, 407 a8 to motor vshIole8.            Under
 the general reoordlng      8tatut.w   the priority    o? 110~ I8 determin-
w Q..,tha data thoes liens wars fIlsd,for           rsoordation  In thr
 obmty olnrk'r      ofilcs.    Seotion   45 of Hours Bill No, 407 raedr
 ae iollow0r
                    *All    lien8 on motor VrS.ioler shall take
             prloritr      according to the or&r of tls0 th0
             same are      recorded on the reoelpt or oerti-
             floeto   of    tit10 of all ruoh r0oordlnge   to
Honorable   v. 5. Yanoy,   Page 10

            be made by the Departaant.*
            80 we rind the lm now that the prlorlty   of lien.
In dateraina(; by the order of the tiaa the 8ema era reoordad
on tha.raoaipt   o? oartifloata of tltla. Of naoa8elty thin
deetroy   thi priority  88 rat up by the goner.1 raoordlng
lta tutee 88 to rotor vehlola8~
           It  18 our opinion   therefore,   that   the provlalon8
o? xouea BIll~No. 4Q7 &ra 4fraOtly      in oonfllot   with the gan-
era1 reoordingsetatutae    lnd.aa to motor vahicla8 must o? neo-
sealty euper8a6e   auoh Caneral recordIn     law8.
           It in the opinion of ttlr Department that     it will
not be naoaeaary to raoord a lien on a motor vat;lcla In the
county clerk*8 0rrl00 artar the affeotlva   data 0r xouea Bill
No. 407 for the third reason that the operation OS House Bill
Noa 407 suepande the U8.fUln.88   of the ganaral reoordltq     law8
because of the term In Article   6490 "In good faith.* The COUX't#
here oonetruad ttle term in meny carea and have held thet certain
f&Ot# Pay .Xi#t  which make a 8Ub8.qU.at  pUr0h.a.r    or . rubs.-
quent lien holder not one in good faith.    A very good statement
en to whet Is meant by the term "good faith" a. urad in the ra-
cording atetutaa wee made bjr the court in the ceaa of Burlington
State Bank, at al,,  v. Marlin .National Benk, et .I.,     166 8. W.
499:
                    *The exprareIon *good Salthe em wed
            ,ln the statute     providing   that a ahattel
             mortgagn    ehall oeaaa to be valid a5eIn.t
             ,tha oredltore    oi the pereon making the
             811118or uortg5.88      in good faith e?ter the
             arplratlon     of one yasr rrou iillng    the
             name unlearn en lr?ldevlt     of reneral In
             fIlad,~~la lynonymoua with ~ooa8olenoa~,
             It ambfaeae thoea oblI5etlone       which are
             Impoeed u?on one in dealing with property
             by the cIrcumetanoa8 eurroundlng It at tha
             tine*
                   WAwant of that oautlon and dlll5enoa
            w!.loh an ordinary man op. ordlne~ prudsnoa
            In aoouetoaad to axarclae In meklng gur-
            oherar 18, in judslqent of law; a want or
            good faith."
            See al80 South Tax.8 Emplamant k M.OLfn.ry         Co.,   et al.
Honorable   W. l5. Yencr,   R&a 11
                                                    .~
v. Aeahuao Gene1 Co., t69 8. w..lO97,  arrInad    by the Comnle-
alon or Appule  in UO 9. Vi. beli Tlrrt Ilational. Bank of Steven-
villa v. Tho~peoe, at el., 888 S.W. 0S4,
          Vndar Hour6 El11 Ho, 407 before l motor vahIole may
be offered for  ula o? offered                 the owner of the
                                fo r la o ur lty,
mama runt obtain a oartlfioate of title.    Toot any lien to be
valid and prior to a eubeaquant  lien the eama would have to be
notad on raid oartlfloata  of title. Let ue 8uppoea l lltuetlon
where e parbon Wieha8 to puroha86 e ubad aer from another o?
 rimhem to take 8 lien eelnat        bald oar*    In oaaa 0s 8 purohaea
 it would bs naoeeeary     ror l trenefar 0r maid oartIflcata         or tIClo
 to be mador In a oaaa where ha wI8haa to obtain a lien upon said
 oar,  aald lien would have to be no.ted on the oartIfIoata           of tltla
 end ha would have the opportunity        to axamIne th:! mama to mea If
 there ware any prior llenr noted thereon.           Ha knowe thzlt a lien
 not noted thereon 18 not valid a8 a&net           him. Suppoae, however,
 there axIete a valid lien against the oar and the mama In noted
 on bald oertIfIoata     of title  but hem not bean racordad.         In the
 flret  plaoe   thin oartlflcata     of title   would be construotlva
~notIoe to &     auoh a8 to keep him frou being e 8ub8equant mort-
 magma In &ad fait:! un-Zar Xrtlola       5490.   In the laoond place,
 even If It oould be meld thnt the oertIfloate          of title  war not
 oonetructlva   notice to him. still      tha oeaas would indicate      that
 ha oartalnly,  could not be a &ood faith purchaser or mort~agea
 having had opportunity     to aremIne raid certIflcate       of title
 wl.loh would ooma in him po88aeeIon.         By this line of raeeonin&
 we reach the oonclurlon      that lf a lien Is cot noted on the oertl-
 floeta or title     it cannot be 8-t up against aUb8~iqUant purchaear
 or nort~aagae.    If raid lien 18 noted on the oertlflcate         OS title
'than there oonld be no good faith ~uroharar under Artiola             5490.
 In this we7 the entire affaot and operation of the reoordlng
 atatutaa a8 to motor vahicle8 ia oblltaratad~
            For the raaeon8 di8ou88ad in amwar to your firet    in-
 quiry,  it in the opinion of ttia Department that  it i8 uenacee8ary
 for a lien to be recorded In the offloe  of tile oounty' olark.
 Nothing In thla opleio~,  however, rhould be taken to mean that
 llane oreetad and fIlad for records prior to Ootober 1, 1939, are
 not valid.
           The oonnlualon ire have raaohad in construing    our Texas
 ltotutea In lImllar to the oonoluelon    reeohad by the oourte of      ‘
 other etatee in oonatrulng  their Certiflcata   Of Title Acta,   The
 following quotation by the Supreme Court of Appeal8 of Vlrglnie
 In ths oaaa of C. I. T. Corporation   v. Quy, et al.,   195 9. IL 659,
Honorable   W. I.   YAMr,   Page 16

la dlraotly in points
                    “In lddltltinto the lta tutee
                                               no ted
            the Motor VahIola Coda of Vlr&ia     alro
            doe18 with thle 8ubJeot. AOtb 19SS 0.
            Sit, pa 61Si hot8 1934, o+ 868, p* 580,
            Within it8 dafInltlon, a oonditlonel
            eel8 18 en lnouabrenoe.     Pladmont ato.,
            Corp. v. Com!nonwaalth, 146 Ve. 2&; 135
            8. r. 678,   Re~IetretIon   card8 end oartl-
            floatae  of title  era leruad by the Dlvlelon
            of Motor VehIclae.     They and the llene thera-
            on appearlag are aurrloIant notice to oradl-
            tore end ~urchaeere and do not herb to be
            recorded locally,*
          The Faderal DI8trIot Court, Eartarn   DletrIct, Penn-
aylvenIe, in the oaea o? In ra Tall    16 Fad. Supp. 987, held
the Penneylvenia CartifIcate  of Tltfa Aot to be a recording
8tatutar
           Sea elao the canes of Tnfleld v. Butler, at al.,
264 N. PI. 546, S~~pramaCourt of Iowe, and Mrylend Credit
Finance Corporation  v. Frenkltn Credit FIneno Corporation,            at
al,, 180 8. B. 408, Supreme Court of Appaalr of Virginia.
           Xhlla it 18 the opinion 0s thin Department that It
18 unneoa8eary to record ohettal aort~agee on motor vahlolae
In thaw oountr olerk’e    office, In all probabilitymany pareone
who take aortggae     againat motor vshlolae wilLuleh     to reoord
their 116M in the OOunty alark~8      Off106 an a eat&r    Of praoau-
tlon. TO18 will probably be true until the oourta of thla State
daolda whether or not 8UOh raoordatlon      18 na~eaeary.   In much a
oaaa you era advlaed thqt the oounty clerk 8houl. record the
mortgsga   en hen bean haratOfor6 done, and the 8ame oherge a8
wall em 1 he mama lteuup tax 8,hould be a880880d     againat     the party
wiehlng e mortgage racordad~
                                                   Yours .vaty truly
                                           ATWBNXI 0BRER.G OF TBUS
ASWiOVEDNOVEMBER 7, 19S9
(a) Oereld C. Menn
ATTORNEY O:~ERbU OF TKUS                    BY
                                                     (a) Billy     Goldberg
Ba:R8: lw                                                         A.#i#tMt
APROVED OPINION COW’ITTISERY (8)      B. W. ‘B.,   CHAIF@IAX